Citation Nr: 0621718	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of blunt 
head trauma, to include memory loss.


REPRESENTATION

Appellant represented by:	Washington State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to June 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Seattle, 
Washington, which denied service connection for asbestosis, 
hepatitis C and residuals of blunt head trauma, to include 
memory loss.


FINDINGS OF FACT

1.  Asbestosis is not currently shown.

2.  Hepatitis C was not present during service or for many 
years thereafter and there has been no competent medical 
evidence submitted relating any current hepatitis to the 
veteran's period of service.

3.  There is no competent evidence linking current 
disability, including memory loss, to blunt head trauma in 
service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3.303 (2005).

2.  Hepatitis C was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1111, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of blunt head trauma, to include memory loss, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters dated 
in December 2002, January 2003, March 2003, June 2005, March 
2006 and May 2006. The June 2005 letter explicitly told him 
to submit relevant evidence in his possession.  He was, 
however, told that he was responsible for supporting his 
claim with appropriate evidence.  This information should 
have put him on notice to submit relevant evidence in his 
possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The December 2002, January 2003, and March 2003 notice was 
provided prior to the initial adjudication.  

The June 2005, March 2006 and May 2006 notice was provided 
after such adjudication.  The veteran was not prejudiced, 
however.  The claim was readjudicated after the June 2005 and 
March 2006 notices, and such readjudication cured the timing 
defect.  Mayfield v. Nicholson.  The May 2006 notice 
essentially duplicated the notice provided in May 2006.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The notice was provided in the 2006 VCAA letters.

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded examinations.  There is no 
competent evidence of current asbestosis or signs and 
symptoms of asbestosis.  There has also been no competent 
evidence linking current hepatitis C to service.  Similarly 
there has been no competent evidence linking any current 
disability, including memory loss to blunt head trauma in 
service.

Thus, the appeal is ready to be considered on the merits.

Laws and Regulations
Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background
Asbestosis

The veteran's DD 214 reflects that he served in the United 
States Navy and his military occupational specialty was a 
cadet engineer.  His personnel records show he was stationed 
for a period of time aboard the USS Midway.    

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of a respiratory abnormality.   Chest X- 
rays, reported on both entrance and separation examinations, 
were negative.

Records from the Social Security Administration dated from 
1994 to 1996, contain no findings referable to asbestos 
exposure, asbestosis, or any other pulmonary disease.

VA examination and treatment reports dated from 1996 to 1999, 
contain no findings referable to asbestos exposure, 
asbestosis, or pulmonary disease.

VA operative report dated in October 2000 shows that the 
veteran underwent left thoracotomy and wedge resection of the 
left lingular mass.  Prior to the operation, he had 
complaints of left pleuritic chest pain with productive cough 
and prulent blood tinge sputum.  A chest CT was completed and 
it revealed a lingular mass with cavitation which was thought 
to be lung cancer.  He subsequently underwent bronchoscopy 
and mediastinoscopy which were negative for nodal metastases.  
The pertinent diagnosis was status post thoracotomy.

In the veteran's November 2002 formal claim he indicated that 
he was exposed to asbestos while he was stationed on the USS 
Midway and while on the USS Eurale, which was an old 
subtender.  He reported that he worked in the pump room and 
repaired pipes.  He alleged that the asbestos poisoning he 
was exposed to in service, caused half of his lung to be 
removed.    

VA outpatient treatment records dated from June 2003 to June 
2005 contain no findings referable to pulmonary disease.  In 
May 2005, the lungs were clear to auscultation in all fields 
and there were no rhonchi or wheezes.  

Analysis Asbestosis

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, fire-proofing 
materials, and thermal insulation.  Id. at Subsection (a).  
Some of the major occupations involving exposure to asbestos 
include shipyard work, insulation work, and manufacture and 
installation of products such as asbestos cement sheet and 
pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not: (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

While the veteran's duties were consistent with asbestos 
exposure, there is no competent evidence of asbestosis.

The service medical records do not document a lung problem.  
After service, there is no medical evidence of current 
asbestosis.  Even when treated for suspected lung cancer no 
findings of asbestosis were reported.  Subsequent medical 
records document no pulmonary disease and contain normal 
finding for the lungs.

Although the veteran has reported that he has asbestosis.  He 
is a lay person, and thus not competent to report a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the weight of the evidence is against 
the claim and it is denied.

Factual Background Hepatitis C

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of hepatitis.  Additionally, there is no 
indication in the records that the veteran had received any 
tattoos during his time in service.  At the time of the 
veteran's June 1963 discharge examination, his clinical 
evaluation was entirely normal and while some body markings 
were reported, no tattoos were noted.  

In 1979 and again in 1980, the veteran was admitted to a VA 
hospital for alcohol abuse.  During his admissions, he 
admitted to the use of various drugs, including heroin.  The 
diagnoses included alcohol abuse and drug abuse.  

The records from the Social Security Administration contain 
no reports of hepatitis C.  During a May 1995 psychiatric 
evaluation, the veteran reportedly related that he had been 
dependent upon various drugs of intravenous administration.  
On evaluation for the Social Security Administration in 
August 1996, it was reported that the 1960's to the 1980's 
the veteran had abused intravenous drugs

VA outpatient treatment records dated from 1995 to 2005 
reflect treatment for a variety of disorders.  In a July 1999 
treatment record, the veteran reported that he had received a 
letter informing him that he had hepatitis C.  He admitted to 
sharing needles in the past.  Remaining treatment records 
continued to show a diagnosis of history of hepatitis C.  

During a May 1995 VA general medical examination, the 
examiner noted that the veteran had several tattoos on his 
arms and chest.  No diagnosis pertaining to hepatitis was 
elicited.

In November 1998 the veteran was afforded a VA liver 
examination.  The pertinent diagnosis was alcohol induced 
hepatitis.    

In a December 2002 statement from the veteran, he related 
that his health care providers had erred when they reported 
that he used intravenous drugs.  He contended that he never 
used drugs with required the use of a needle.

In June 2005 the RO received the veteran's risk factors for 
hepatitis questionnaire.  On the questionnaire he denied 
intravenous drug use, intranasal cocaine, high-risk sexual 
activity, hemodialysis, shared toothbrushes or razor blades, 
and acupuncture with non-sterile needles.  When questioned 
about tattoos, he reported that he had received all his 
tattoos while in the military and that he had 10 all 
together.  He was uncertain as to whether he had a blood 
transfusion, but reported surgery at the VA hospital in 
Seattle.  

Analysis Hepatitis C

If hepatitis becomes manifest to a compensable degree within 
one year of service, service connection will be presumed.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic 
disease, such as hepatitis, is identified during service, 
hepatitis identified at any time after service will be 
service connected.  38 C.F.R. § 3.303(b).

The veteran's service medical records show that hepatitis C 
was not identified in service or for many years thereafter.  

The service medical records also do not mention any risk 
factors for acquisition of hepatitis C, such as: intravenous 
(IV) drug use, blood transfusions, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, or various precutaneous exposures such 
as tattoo, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

The first objective medical finding of hepatitis C did not 
occur until many years after the veteran's separation from 
service.  

In a July 1998 VA examination report, a VA physician 
indicated that the veteran had hepatitis from the use of 
alcohol.  The physician did not link hepatitis to the use of 
alcohol in service, and there is no other evidence (including 
statements from the veteran) linking hepatitis to alcohol use 
in service.  Even if hepatitis was the result of alcohol use 
in service, service connection would be legally precluded.  
38 U.S.C.A. § 1110; Allen v. Principi, 237 F.3d 1368, 1375-7 
(Fed. Cir. 2001).   

On his hepatitis questionnaire, the veteran reported that he 
received all 10 of his tattoos while in service.  Service 
medical records at the time of the veteran's discharge, 
report various body marks, such as moles, as well as scars, 
but are negative for tattoos.  Even if tattoos were obtained 
in service, there is no competent medical evidence linking 
the veteran's hepatitis C to tattoos.

In any event, the veteran's statements to the effect that his 
hepatitis C is etiologically related to his military service 
are of no probative value since lay persons are not competent 
to provide opinions concerning medical causation . See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because there is no competent opinion linking hepatitis C to 
any incident in service; the preponderance of the evidence is 
against the claim.  There is no doubt to be resolved, and the 
claim is denied.  38 U.S.C.A. § 5107(b).

Factual Background
Residuals of Blunt Head Trauma, to Include Memory Loss

The veteran's service medical records show that in August 
1960 he was involved in a fight.  He sustained facial 
lacerations and abrasions.  There was no evidence of a head 
injury.  The remaining service medical records are negative 
for any type of head injury.

During May 1995 and August 1996 psychiatric evaluations for 
the Social Security Administration, the veteran complained of 
memory difficulty and noted several head injuries which had 
occurred over the years.  The physicians indicated that the 
veteran had debilitating brain damage which could have been 
due to several past head injuries, crapulence per se and/or 
dietary factors and also noted significant memory problems.  
In August 1996, he was found to be a poor historian, and to 
have significant memory problems.  The pertinent Axis I 
diagnosis of the August 1996 evaluation was dementia, 
probably alcohol induced. 

VA outpatient treatment records dated from 1995 to 2005 show 
consistent diagnoses of facial lacerations, history of 
seizure disorder, and history of dementia related to chronic 
alcoholism.  

In September 1998 the veteran was admitted to a VA hospital.  
A nursing admission note reflected that while he was 
drinking, he experienced a grand mal seizure and fell to the 
floor.  When he presented at the VA hospital he had multiple 
sutured lacerations and contusions on his mouth and face.  

During a November 1998 VA psychiatric examination, the 
examiner noted that the veteran had a decreased memory for 
recent and remote events.  The pertinent Axis I diagnosis was 
mild dementia, non-psychotic.  

Additionally, in November 1998, the veteran was afforded a VA 
epilepsy examination.  The veteran indicated that he had a 
long history of alcoholism and for the past two years he had 
experienced seizures.  He indicated that the seizures were 
secondary to his alcoholism and the frequency of his seizures 
depended on how much alcohol he consumed.  He also reported 
that his seizures resulted in lip and head lacerations.  The 
diagnosis was seizure disorder secondary to alcoholism.

Analysis
Residuals of Blunt Head Trauma, to Include Memory Loss

The post-service evidence shows treatment for seizure 
disorders, and dementia related to chronic alcoholism.  These 
records provide competent evidence of current disabilities 
related to head trauma or memory loss.  

However, the veteran's service medical records specifically 
showed a negative finding for any type of head injury after 
the veteran's involvement in a fight in 1960.  Hence, these 
records are negative for competent evidence of in-service 
incurrence of an injury.   

Additionally, there is no competent evidence linking his 
current residuals of blunt head trauma to the claimed injury, 
or other disease or injury, in service.  As a matter of fact, 
both a VA examiner and a private examiner have related the 
veteran's current residuals of blunt head trauma, to include 
memory loss to alcoholism, not to service.  Consequently, the 
evidence is against a finding that there is a link between 
residuals of blunt head trauma, to include memory loss and 
service.  

The Board acknowledges the veteran's contention that he 
suffers from residuals of blunt head trauma in service.  
While he is competent to report such trauma, he is not 
competent to say that any current disability was caused by 
the trauma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  No competent medical professional has linked a 
current disability to the claimed trauma.

While the veteran contends that he has memory loss due to in-
service head trauma, medical professionals have attributed 
current memory loss to alcohol abuse.

The preponderance of the evidence is, thus, against the claim 
for service connection for residuals of blunt head trauma, to 
include memory loss.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for residuals of blunt head 
trauma, to include memory loss is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


